Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered September 14, 1988, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly found that the police had probable cause to arrest him. The testimony of Police Officer Eaton, an experienced narcotics officer operating in a known narcotics location, concerning his observation of the exchange of a clear plastic bag for currency between the defendant and another individual, which he reasonably believed to be a drug transaction, was a sufficient basis for the defendant’s arrest on probable cause (see, People v McRay, 51 NY2d 594, 604; People v Mariner, 147 AD2d 659, 660), and for the ensuing search of the defendant’s person which revealed a loaded gun. Lawrence, J. P., Kunzeman, Rubin and Rosenblatt, JJ., concur.